             Case 1:19-mc-00145-TSC Document 282-2 Filed 09/30/20 Page 1 of 3
US government executes killer obsessed with witchcraft




                                                                                                 New sRoom

                                   9/23/20 Associated Press (AP) Newswires 03:23:19

                                                        AP Online
                                                   Copyright (c) 2020 AP

                                                    September 23, 2020

                                US government executes killer obsessed with witchcraft

                                        MICHAEL TARM, AP Legal Affairs Writer

TERRE HAUTE, Ind.

TERRE HAUTE, Ind. (AP) — The U.S. government on Tuesday executed a former soldier who said an obsession with witchcraft
led him to kill a Georgia nurse he believed had put a spell on him.

William Emmett LeCroy, 50, was pronounced dead at 9:06 p.m. EDT after receiving a lethal injection at the same U.S. prison
in Terre Haute, Indiana, where five others have been executed i n 2020 following a 17-year period without a federal execution.

Lawyers had asked President Donald Trump in a petition to commute LeCroy's sentence to life in prison, saying that LeCroy's
brother, Georgia State Trooper Chad LeCroy, was killed during a routine traffic stop in 2010 and that another son's death would
devastate their family.

The execution began nearly three hours later than scheduled as LeCroy's lawyers made an ultimately failed, last-minute bid to
convince the U.S. Supreme Court to issue a stay.

As a curtain rose across glass windows separating witnesses from the death chamber, LeCroy lay strapped to a cross-shaped
gurney, with IVs in his forearms and hands. He kept his eyes fixed firmly on the ceiling, not turning to look toward witnesses.
The witnesses included the father and fiancé of Joann Lee Tiesler, whom LeCroy raped and stabbed to death 19 years ago,
Justice Department spokesperson Kerri Kupec said in a statement.

LeCroy's spiritual adviser, Sister Barbara Battista, stood a few feet away inside the chamber, her head bowed and reading softly
from a prayer book.

LeCroy had said last week he didn't want to play into what he called the "theater" surrounding his execution and so might not
make a full statement in the minutes before he died, Battista told The Associated Press earlier Tuesday.

When a prison official leaned over him Tuesday night and gently pulled off LeCroy's face mask to ask if he had any last words,
LeCroy responded calmly and matter-of-factly. His last and only words were: "Sister Battista is about to receive in the postal
service my last statement."

LeCroy kept his eyes open as someone out of his view in an adjacent room began administering the lethal injection of
pentobarbital. His eyelids grew heavy while his midsection began to heave uncontrollably. After several more minutes, color




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                             Ex. 2 - Page 1 1
              Case 1:19-mc-00145-TSC Document 282-2 Filed 09/30/20 Page 2 of 3
US government executes killer obsessed with witchcraft


drained from his limbs, his face turned ashen and his lips tinted blue. After about 10 more minutes, an official with a stethoscope
entered the chamber, felt LeCroy's wrist for a pulse and then listened to his heart before officially declaring him dead.

Another execution, of Christopher Vialva, is scheduled Thursday. He would be the first African American on federal death row
to be put to death in the series of federal executions this year.

Critics say the Justice Department's resumption of federal executions this year is a cynical bid to help Trump claim the mantel
of law-and-order candidate leading up to Election Day. Supporters say Trump is bringing long-overdue justice to victims and
their families.

LeCroy broke into the Cherrylog, Georgia, mountain home of Joann Lee Tiesler on Oct. 7, 2001, and waited for her to return
from a shopping trip. When she walked through the door, LeCroy struck her with a shotgun, bound and raped her. He then
slashed her throat and repeatedly stabbed her in the back.

LeCroy had known Tiesler because she lived near a relative's home and would often wave to her as he drove by. He later told
investigators he'd come to believe she might have been his old babysitter he called Tinkerbell, who LeCroy claimed sexually
molested him as a child. After killing Tiesler, he realized that couldn't possibly be true.

Two days after killing Tiesler, LeCroy was arrested driving Tiesler's truck after passing a U.S. checkpoint in Minnesota heading
to Canada.

Authorities found a note LeCroy wrote before his arrest in which he asked Tiesler for forgiveness, according to court filings.
"You were an angel and I killed you," it read. "I am a vagabond and doomed to hell."

"Today justice was finally served. William LeCroy died a peaceful death in stark contrast to the horror he imposed on my
daughter Joann," the victim's father, Tom Tiesler, said in a statement.

"I am unaware that he ever showed any remorse for his evil actions, his life of crime or for the horrific burden he caused Joann's
loved ones," the statement read.

A few hours before the execution, Battista, waiting near the prison, held a bag of caramel chocolate that she said was LeCroy's
favorite. In conversations with him in the days leading up to the execution, she said he had been contemplating his likely death
and sounded resigned.

"He said, 'You know, once we were not and then we are and then we are not,'" she said. "He was reflective. He didn't seem
agitated."

LeCroy joined the Army at 17 but was soon was discharged for going AWOL and later spoke about an interest in witchcraft
that began during a previous stint in prison for burglary, child molestation and other charges.

He had ruminated for days before the slaying about how Tiesler was Tinkerbell and that assaulting her would reverse a hex she
put on him. After he cut her throat, he went to Tiesler's computer to search for books about witchcraft, court filings said.

He was convicted in 2004 on a federal charge of carjacking resulting in death and a jury recommended a death sentence.

LeCroy's lawyers had unsuccessfully tried to halt the execution and argued that his trial lawyers didn't properly emphasize
evidence about his upbringing and mental health that could have persuaded jurors not to impose a death sentence. Their last-
minute appeal to the U.S. Supreme Court was also rejected.




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                Ex. 2 - Page 2 2
             Case 1:19-mc-00145-TSC Document 282-2 Filed 09/30/20 Page 3 of 3
US government executes killer obsessed with witchcraft


Over previous 56 years, before the Trump administration's reboot of executions this year, the federal government had executed
just three people — all in the early 2000s. Oklahoma City bomber Timothy McVeigh was among them.

____

Associated Press writer Michael Balsamo in Washington contributed to this report.

____

Follow Michael Tarm on Twitter: https://twitter.com/mtarm


---- Index References ----

Company: TINKERBELL INC

News Subject: (Crime (1CR87); Criminal Law (1CR79); Death Penalty (1DE04); Judicial Cases & Rulings (1JU36); Legal
(1LE33); Prisons (1PR87); Sexual Misconduct & Crimes (1SE01); Social Issues (1SO05))


Region: (Americas (1AM92); Indiana (1IN12); North America (1NO39); Oklahoma (1OK58); U.S. Midwest Region (1MI19);
U.S. Southwest Region (1SO89); USA (1US73))

Language: EN

Other Indexing: (Tiesler) (Barbara Battista; Donald Trump; Donald John Trump; Christopher Vialva; Timothy McVeigh;
Michael Balsamo; Michael Tarm; Kerri Kupec; Tom Tiesler; Joann Lee; William Emmett LeCroy; Tinkerbell; Joann Lee Tiesler;
Chad LeCroy)

Word Count: 1009

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                                                                                                   NewsRoom




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                Ex. 2 - Page 3 3
